Title: From John Adams to Boston Patriot, 4 September 1810
From: Adams, John
To: Boston Patriot





Quincy, September 4, 1810.


The resolution mentioned in my last of Holland and West Friesland, is as follows—
Extract of the resolutions of the lords, the states of Holland and West Friesland, taken in the assembly of their noble and grand mightinesses, Thursday, March 28, 1782.
Deliberated by resumption, upon the address and the ulterior address of Mr. Adams, made the fourth of May, 1781, and the ninth of January, 1782, to the president of the states general, communicated to this assembly the ninth of May, 1781, and the twenty–second of last month, to present his letters of credence, in the name of the United States of America, to their high mightinesses; by which ulterior address, the said Mr. Adams hath demanded a categorical answer, that he may acquaint his constituents with it: deliberated also upon the petitions of a great number of merchants, manufacturers and others inhabitants of this province, interested in commerce, to support their request presented to the states general, the twentieth current, to the end, that efficacious measures might be taken to establish a commerce between this country and North America—Copy of which petitions have been given to the members the twenty–first; it hath been thought fit and resolved, that the affair shall be directed on the part of their noble and grand mightinesses, at the assembly of the states general, and that there shall be made the strongest instances, that Mr. Adams be admitted and acknowledged, as soon as possible, by their high mightinesses, in quality of ambassador of the United States of America. And the counsellor pensionary hath been charged to inform under hand the said Mr. Adams of this resolution of their noble and grand mightinesses.
The Hague, March 26, 1782—wrote to Dr. Franklin—“One day last week I received a note from Diggs, inclosing two letters to me, from Mr David Hartley. The card desired to see me upon business of importance; and the letters from Mr. Hartley contained an assurance that to his knowledge, the bearer came from the highest authority. I answered the card, that in the present situation of affairs here and elsewhere, it was impossible for me to see any one, from England without witness; but if he was willing to see me in presence of Mr. Thaxter, my Secretary, and that I should communicate whatever he should say to me to Dr. Franklin and the Comte de Vergennes, I would wait for him at home at ten o’clock; but that I had rather he should go to Paris without seeing me; and communicate what he had to say to Dr. Franklin; whose situation enabled him to consult the French court, without loss of time.
At ten however he came and told me a long story about consultations with Mr. Penn, Mr. Hartley, Lord Beauchamp, and at last Lord North: by whom he was sent, finally, to enquire of me, if I, or any other, had authority to treat with Great Britain of a truce? I answered that I came last to Europe, with full powers to make peace: that those powers had been announced to the public upon my arrival, and continued in force, until last summer, when congress sent a new commission containing the same powers to five persons whom I named; that if the king of England were my father, and I the heir apparent to his throne, I would not advise him ever to think of a truce; because it would be but a real war, under the simulated appearance of tranquility; and would soon end in another open and bloody war, without doing any real good to any of the parties.
He said that the ministry would send some person of consequence over; perhaps General Conway, but they were apprehensive that he would be ill treated or exposed. I answered, that if they resolved upon such a measure, I had rather they would send immediately to Dr. Franklin, because of his situation near the French court. But there was no doubt if they sent any respectable personage properly authorised, who should come to treat honourably, he would be treated with great respect: but that if he came to me, I could give him no opinion upon any thing without consulting my colleagues; and should reserve a right of communicating every thing to my colleagues, and to our allies.
He then said that his mission was finished; that the fact to be ascertained was, simply, that there existed a commission in Europe to treat and conclude; for that there was not one person in Great Britain who could affirm or prove that there was such a commission, although it had been announced in the Gazettes.
I desired him and he promised me not to mention Mr. Laurens to the ministry, without his consent, & without informing him that it was impossible he should say any thing in the business; because he knew nothing of our instructions; and because, although it was possible that his being in such a commission might induce them to release him, yet it was also possible it might render them more difficult concerning his exchange.
The picture he drew of the situation of things in England, is gloomy enough for them. The distresses of the people and the distractions in administration and parliament, are such as may produce any effect almost that can be imagined.
The only use of all this, I think, is, to strike dicisive strokes at New–York and Charleston. There is no position so advantageous for negotiation, as when we have all an enemies armies prisoners.
I must beg the favour of you, sir, to send me, by one of the Comte de Vergennes’ couriers to the Duke de la Vauguion, a copy in letters of our peace instructions. I have not been able to decypher one quarter part of mine. Some mistake has certainly been made.
Ten or eleven cities of Holland have declared themselves in favour of American independence, and it is expected that to day or tomorrow this province will take the decisive resolution of admitting me to an audience. Perhaps some of the other provinces will delay it for three or four weeks; but the prince has declared that he has no hopes of resisting the torrent, and therefore he shall not attempt it.
The duke de la Vauguion has acted a very friendly and honourable part in this business, without, however, doing any ministerial act in it.”
The resolution of Holland, on the 28th of March, 1782, has been before inserted. Another was passed on the following day.
Resolution of their noble and grand mightinesses, the lords and states of Holland and West Friesland.
Die Veneris, 29 Maart, 1782—It has been judged fit and resolved, that the affair be directed on the part of their noble and grand mightinesses, at the generality, to such an end, and that they there insist in the strongest manner, that Mr. Adams be admitted and acknowledged as soon as possible, by their high mightinesses, as the ambassador of the United States of America; and that the counsellor pensionary is charged to give knowledge under hand to the said Mr. Adams of this resolution of their noble and grand mightinesses.
AMSTERDAM, March 31, 1782—wrote to Peter Van Bleiswick, counsellor pensionary, commonly called grand pensionary of Holland.
Sir—I have received the letter which you did me the honor to write me, on the thirtieth, inclosing the resolution of the states of Holland and West Friesland, taken on the twenty eighth of this month, upon the subject of my admission to the audience, demanded on the fourth of May and ninth of January last.
I am very sensible, sir, of the honor that is done me by this instance of personal attention to me, in their noble and grand mightinesses; and I beg of you, sir, to accept of my acknowledgments for the obliging manner in which you have communicated to me their resolution.
But, sir, my sensibility is above all affected, by those unequivocal demonstrations, which appear every where of national harmony and unanimity, in this important measure; which can not fail to have the happiest effects: in America and in all Europe, even in England itself as well as in this republic; and which there is great reason to hope, will forcibly operate towards the accomplishment of a general peace.
In the pleasing hope, that all the other provinces will soon follow the examples of Holland and Friesland, I have the honor to be, with great respect, sir, &c.
Amsterdam, April 3, 1782—wrote to Mr. Jenings: “Last night I received your letter of March 31st, inclosing a receipt from some American Prisoners, for money advanced them. Let me beg of you, sir, to point out in what way I may remit this money. I am ready to pay a bill upon sight, or to purchase a bill here and transmit it, whichever is most agreeable.
The new British ministry will only plunge their country into deeper misfortunes if they spend time to negotiate a separate peace. It is not less extravagant and insolent than the project of conquest entertained by their predecessors. America stands at present upon so high ground, that even the continuance of the war will be a blessing to her: if war can ever be called a blessing. It will be a constant source of wealth and power. It cannot therefore be expected of her, that she should abate an iota of her pretensions.
Pray how do you like the petitions from the Dutch merchants and manufacturers? They appear to me to have given a reputation to the American cause, which will be an increase of strength and power, equal to a great army or navy; for one need not read Hobbes to learn that reputation is power.
The Amsterdam Requête was drawn by my friend Kalkoen, tho’ he has admitted into it some mistakes; that of Leyden by my friend Luzac; that of Rotterdam by my acquaintance Van Zoon of the Hague. But there is scarcely a city in the republic which has not followed the example.
You know some of the ploughing, hoeing and harrowing, which has prepared the ground: You know some of the seed that has been sown; and that it was Humphrey Ploughjogger who sowed it, but the crop has exceeded Humphrey’s most sanguine expectations. Nature you know has almost always occasion for a midwife. I wonder what may be the sentiments of some people against whose judgments, exhortations and warnings, all this mischief has been done. Will they deny sentiments that can be produced under their hands?”
[N.B. In 1810. The exultation & vulgar familiarity of this letter, though written to a very intimate and confidential friend, is vain enough, to be sure; I pretend not to justify it. But I shall suppress nothing of the kind. May it be a warning to others hereafter to keep a more constant and vigilant guard over their feelings.]
OVERYSSEL.
Extract from the Register of the resolutions of the Equestrian order, and of the cities composing the states of Overyssel. Zwoll, April 5, 1782.
Mr. the grand Bailiff of Saaland, and the other commissions of their noble Mightinesses, for the affairs of finance, having examined, conformably to their commissorial resolution of the 3d of this month, the Address of Mr Adams, communicated to the assembly the 4th of May, 1781, and the 22d of Feb. 1782, to present his letters of credence to their high Mightinesses, in the name of the United States of America; as well as the resolution of the Lords the states of Holland and West Friesland, dated the 28th of March, carried the 29th of the same month, to the assembly of their high Mightinesses, for the admission and acknowledgement of Mr Adams, have reported to the assembly that they should be of opinion, that the Lords, the Deputies of this Province, in the states general, ought to be authorised and charged to declare in the assembly of their high Mightinesses, that the Equestrian orders, and the cities judge, that it is proper to acknowledge as soon as possible; Mr Adams in quality of minister of the United States of North America to their high Mightinesses. Upon which, having deliberated, the Equestrian order and the cities have conformed themselves to the said report.
Compared with the aforesaid register.
Signed,DERK DUNBAR.
Amsterdam, April 6, 1782.—Wrote to Mr Samuel Andrews, hotel de petit champ rue neuve des petite champs, “I have received your two letters, and should be glad to do you any service in my power. I will endeavor to speak to the noble man you mention upon the subject; but as I know nothing of the merits of your cause, you must be sensible that there is little prospect of succeeding. He is a very good character, and I flatter myself is disposed to oblige me, but it will seem odd to him to write to Versailles at my desire, about a subject that I understand not. He is at present, besides, very full of cares, public and private. I will endeavor, however, to do you all the service I can, being &c.”
Amsterdam, April 6, 1782.—Wrote to Major General the Marquis de la Fayette, “My dear general, I am just now honoured with your letter of 27th March. All things were working rapidly together here for our good, until on the third inst. The Russian minister at the Hague presented the memorial which you have seen in the gazettes. This will set twenty little engines to work to embroil and delay; but I believe that in the course of four or five weeks we shall triumph over this, which I believe to be the last hope of the Anglomanes. The voice of this nation was never upon any occasion, declared with more unanimity; and the numerous petitions have already done an honor and a service to the American cause, that no artifice can retract or diminish.
As to the visit, Dr Franklin is informed of the whole. It is nothing. The new British ministry are in a curious situation. There is but one sensible course for them to take and that is to make the best peace they can with all their enemies. We shall see whether they have resolution and influence enough to do it.
As to credit here, I am flattered with hopes of it, provided a treaty is made; not otherwise. Whether that will be done and when, I know not. I can never foresee any thing in this country—no, not for one day; and I dare not give the smallest hopes.
Your confidential letter had better be sent by the Comte de Vergennes’s express to the Duke De La Vauguion. I hope we shall soon have a good account of Jamaica.
I am extremely sorry that Mr Jay meets with so much delay in Spain. The policy of it is totally incomprehensible.
[N.B. In 1810—i.e. “Incomprehensible,” upon any equitable, candid and honorable principles of a common interest among the allies—but very comprehensible upon the principles of pediars and jockeys, on which the Comte de Vergennes too often acted in American affairs.—The letter goes on—]
Am happy to find that your sentiments correspond with mine, concerning what we ought to do, and have no doubt that all will be well done in time. What is there to resist the French and Spanish force in the W. Indies? or, in the channel? or, in North America? or, in the East Indies?—If my Dutchmen, fairly concert operations with France and Spain; and the seas are kept with any perseverance, all the commerce of Great Britain is at stake. Yet your caution not to be too sanguine, is very good. Spain does not seem to be yet sufficiently awake: and the English admirals under their new ministry will do all they can. I fancy they will try the last efforts of despair this summer: but their cause is desperate, indeed. Never was an empire ruined in so short a time & so masterly a manner. Their affairs are in such a state that even victories would only make their final ruin the more complete. With great affection and esteem, I have the honor to be, &c.”
[N.B. in 1810.—The affection and esteem expressed in this letter to the marquis were sincere. I believed him to be a gallant and honorable youth, sincerely attached to America. I knew his connections, the Duke de Mouchy, the Duke de Ayen, the Prince de Poix, the Viscount de Noailles, &c in short the whole family of Noailles, which contained six Marshals of France, as I was told: in a few words the whole family of Bourbon had not so much real influence in France as this family of Noailles. I was then fully convinced that this letter would be communicated to the court. I have reason to believe it was communicated to the King in person, for the Marquis wrote me, that the king had expressed to him a high esteem of me.]
Amsterdam, April 6, 1782—wrote to the Baron Vander Capellen de Poll: “Upon my return home, to day, I found your favor of the fifth inst. That of the 31st ult. I had received before.
I am curious to know what use will be made in the states of Overyssel of the memorial of the Russian minister. Will it be used as a pretext for delay? It is really a serious t, that great affairs should be thus obstructed by little ones. This memorial promises more than Mr. Fox’s letter authorises. The armistice proposed, is but a proposal of a breach of faith already pledged to France.
Will this republic abandon France and America, and throw themselves alone on the mercy of England? Is there one regent in the republic who would advise it?
As to the affair of your friend Valk, I can only say that I should be happy to have it in my power to serve any man upon your recommendation; but in this case I have no power.
If a treaty should be made, I presume congress will send a consul to this republic. But that consul will be an American. This I take to be the fixed resolution of congress, to send as ministers and consuls abroad, her own sons; and she expects to receive from her allies, as ministers and consuls, their own native citizens. This you will readily agree is the best policy on both sides, and indeed the only policy that can give mutual satisfaction. Congress will not certainly multiply agents, and will have no occasion probably for more than one consul in this republic. This consul may have occasion for a correspondent in each maritime city; but the choice will lie with him; and it will necessarily be sometime before he is appointed and can arrive. 
But alas! are we not speculating before the time? An ecclesiastical order, which is a non entity, can delay the measures that are judged necessary by the cities and nobles in Utrecht: The nobles, perhaps in Overyssel may delay matters there: a single city, or a first noble (i.e. the Prince of Orange, the statholder) in Zealand, may obstruct the decision of that province; and of Groningen we hear nothing at all.
Patience! upon Patience! is necessary. When a resolution appears upon the point of being taken, some new device appears to throw all aback. But when one magazine of Patience is exhausted, we must open a new one, until the last fails. With great respect, I have the honor to be, &c.”
[N.B. in 1810—I heard a gentleman in the Senate Chamber ask my friend Mr. Izzard, who upon some occasion was somewhat impetuous, “have you no patience?” Izzard replied, very quickly, “I believe I have a great deal for I have never used any of it.”]
I am somewhat apprehensive that posterity will think the reverse of this true with regard to me: and that I had occasion for so long a course of years to draw so largely on my magazine, that in the latter part of my public life it became scarce and almost exhausted.
Amsterdam, 7th of April, 1782—wrote to Monsieur Baraux, Director of the Royal and Imperial privileged company of Trieste and Fiume. “Sir, I have communicated your letter, which you did me the honor to write me, on the 24th ulto to Messrs. Ingraham & Bromfield of this city, who have furnished in the inclosed letter, a List of merchants as you desired, to which I beg leave to add Richard Cranch, Esq. of Boston.
There will probably be after a peace, a considerable trade between the several ports of the United States of America, and Trieste, through which place, I fancy, several American productions will find their way into the interior of the Austrian dominions. I should be obliged to you, for your sentiments of this trade, and what commodities Americans may dispose of, in that quarter, and what they may receive in return.”

John Adams.




